Citation Nr: 0633100	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-22 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for anxiety disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The RO, in pertinent part, increased 
the veteran's disability rating for anxiety disorder from 30 
percent to 50 percent.  The same decision also denied claims 
of entitlement to TDIU and service connection for hearing 
loss and tinnitus.

The claims were previously before the Board in November 2005.  
The Board affirmed the denials for bilateral defective 
hearing and chronic tinnitus.  As such, the claims are no 
longer in appellate status.  The veteran's increased rating 
and TDIU claims were remanded to the RO.  They are now ready 
for appellate disposition.


FINDINGS OF FACT

1.   The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's anxiety disorder is no more disabling than 
social impairment with reduced reliability and productivity 
due to such symptoms as: impairment of short- and long-term 
memory; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

3.  The veteran's service-connected disabilities have not 
been shown to render him unable to secure or follow a 
substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005).

2.  The criteria for an evaluation in excess of 50 percent 
for anxiety disorder have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.130, Diagnostic Code 9400 (2006).  

3.  Entitlement to TDIU is denied.  38 U.S.C.A. §§ 501, 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 4.1, 4.3, 4.15, 4.16, 4.17, 4.18, 4.19, 4.25 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA are currently codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a May 2004 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claims for an increased rating and TDIU, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.  In 
December 2005, an additional VCAA letter was sent to the 
veteran, which further informed him to submit any evidence in 
his possession that pertained to the claims.  VCAA notice in 
accordance with Dingess was provided to the veteran in the 
June 2006 supplemental statement of the case (SSOC).  He was 
notified of the types of evidence utilized in assigning a 
disability rating, to include the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition on employment.  He was further 
notified that effective dates of benefit payments or 
increased payments were generally based on when a claim was 
received or when the evidence showed a level of disability 
that supported a ceratin rating under the rating schedule.   
The claim was then readjudicated in the June 2006 SSOC.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: statements of the veteran and his authorized 
representative; the veteran's service medical and personnel 
records; VA outpatient treatment records dated between 2001 
and 2006; reports of VA examination dated between 1973 and 
2006; and private medical records from JJM, D.O., and a DAV 
physician's questionnaire.  In the veteran's substantive 
appeal he denied the opportunity to present personal 
testimony in support of his appeal.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for an 
increased rating and TDIU, any question as to appropriate 
effective dates to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

I.  Increased Rating

The veteran argues that his anxiety disorder is more severe 
than is contemplated by the currently assigned 50 percent 
rating.  Specifically, he has asserted that his 
symptomatology, to include irritability, argumentativeness, 
difficulty concentrating, exaggerated startle response, 
depression, and isolative behavior, warrants a higher 
evaluation.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  The 
evidence considered in determining the level of impairment 
under 38 C.F.R. § 4.130 is not restricted to symptoms 
provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.  The Global 
Assessment of Functioning scale score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing DSM-IV].  Scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

In an August 1973 rating decision, the RO granted service 
connection for anxiety neurosis and a noncompensable 
disability rating was assigned from October 1972.  That 
decision was based on evidence that included service medical 
records, the veteran's DD-214, and a VA examination dated in 
June 1973.  The noncompensable rating was in effect until a 
March 1999 rating decision increased the disability rating to 
30 percent effective October 1998.  

The veteran filed the instant request for an increased rating 
in May 2001.   In a September 2001 rating decision, the RO 
granted a 50 percent disabling rating for anxiety disorder 
from May 24, 2001, the date of claim.  The veteran disagreed 
with the 50 percent rating and initiated the instant appeal.

Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The appellant has not 
withdrawn his increased rating claim and as such, it  remains 
in appellate status. 

The veteran's anxiety disorder is currently rated under 
diagnostic code 9400. 38 C.F.R. § 4.130.  Under this code 
section, a 50 percent evaluation is to be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: his 
contentions; service medical and personnel records; VA 
outpatient treatment records dated between 2001 and 2006; 
reports of VA examination dated between 1973 and 2006; and 
private medical records from JJM, D.O., and a DAV physician's 
questionnaire.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  After careful consideration, the 
Board finds that based on the evidence delineated below, a 
rating in excess of the 50 percent evaluation is not 
warranted for anxiety disorder.  See 38 C.F.R. §§ 4.3, 4.7.  

In this regard, upon VA examination in October 1998, the 
veteran continued to be employed by the Long Island Railroad 
(LIRR) since 1974 as a train conductor.  He denied time lost 
from work for the previous 12 months.  The veteran gave a 
history of anxiety attacks precipitated by stressful 
situations.  Mental status examination revealed an alert, 
oriented male.  The veteran's speech was goal-directed, 
though somewhat pressured and nervous.  There was no suicidal 
or homicidal ideation.  His mood was anxious and 
apprehensive.  The veteran was able to do simple calculation 
but had difficulty doing things that needed concentration as 
he was anxious.  When told to relax, he was able to do the 
calculations much better.  He was considered competent for VA 
purposes.  The veteran was diagnosed with post-traumatic 
stress disorder (PTSD) and generalized anxiety disorder 
(GAD).  He was assigned a GAF of 60, which reflected moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  

Upon VA examination in July 2001, the veteran indicated that 
he retired on disability from the LIRR in 2000 due to disc 
problems in his neck and back.  He did indicate that while 
working he had increasing difficulty dealing with passengers.  
The veteran endorsed symptoms of insomnia, social withdrawal, 
short-term memory loss, isolative behavior, and lack of 
motivation.  He described heightened startle reaction, 
depression, and fatigue.  

Mental status examination showed the veteran to be a neatly 
dressed, anxious man who was oriented and alert.  His speech 
was slow but relevant and coherent.  His long-term recall was 
inconsistent and short-term recall, attention and 
concentration were considered significantly impaired.  
Thinking was logical and goal-oriented without evidence of 
underlying thought disorder.  The veteran denied 
hallucinations and delusions.  He indicated he had feelings 
of hopelessness and passive suicidal ideation but no plan or 
intent.  Judgment and insight were present.  The examiner 
noted the veteran's high levels of anxiety, poor 
concentration, lack of motivation, and depression would make 
employment involving contact with the public or in an 
occupation requiring sustained attention problematic.  

The veteran was diagnosed with GAD and dysthymia representing 
a continuation of the previously diagnosed GAD.  The examiner 
noted the veteran was diagnosed with PTSD upon VA examination 
in 1998, but found no indication of PTSD on the instant 
examination.  He was assigned a GAF of 50, which reflected 
serious symptoms or any serious impairment in social or 
occupational functioning.  

While the veteran's symptoms were considered serious in July 
2001, VA outpatient treatment records dated in October 2001 
and November 2001 showed an improvement in the veteran's 
anxiety disorder symptomatology.  He was assigned GAF scores 
of 55 reflecting only moderate symptoms or moderate 
difficulty in social or occupational functioning.  During 
this time period the veteran also denied suicidal ideation.  
He also denied hallucinations or delusions.  Judgment and 
insight were fair.  The veteran was oriented and his speech 
was spontaneous.
VA outpatient treatment records dated between October 2001 
and April 2004 were also reviewed.  GAF scores remained 
steady at 55.  The veteran repeatedly denied suicidal or 
homicidal ideation.  He was variously diagnosed with PTSD, 
GAD, anxiety (not otherwise specified), and major depressive 
disorder.  In January 2002, concentration and memory were 
fair.  Judgment was not disturbed.  He was also coherent and 
without psychotic symptoms.  The veteran's speech was 
spontaneous in April 2002 and there was no overt thought 
disorder.  Judgment and insight were present.  The veteran's 
mood was neutral in October 2002 and his affect was mildly 
restrictive.  The veteran was found mentally stable on 
medication in March 2003.  In September 2003, the veteran was 
found to be oriented times three, alert and non-psychotic.  
His affect was within normal limits.  Cognition was intact in 
November 2003 and the veteran's mood was euthymic.  In March 
2004, the veteran's judgment and insight were present.  His 
affect was within normal limits.

VA outpatient treatment records dated between October 2004 
and June 2006 show GAF scores again remaining steady between 
55 and 60.  There was only a single instance of a GAF of 50 
in April 2006, when the veteran was concerned that his son 
would lose his job at the railroad and there was an increase 
in marital conflict.  Otherwise in January 2006, the 
veteran's grooming and hygiene were normal.  Attention and 
concentration were normal, as well as recent and remote 
memory.  The veteran denied suicidal and homicidal ideation.  
In May 2006, the veteran denied feelings of depression.  In 
June 2006, the veteran's affect was only mildly restricted.  
His mood was neutral.  The veteran again denied suicidal and 
homicidal ideation.  Judgment and insight were present and 
cognition was intact.   

In an August 2004 letter, the veteran's private osteopath, 
JJM, D.O., noted the veteran was being treated for nervous 
disorder/anxiety disorder with PTSD by VA.  JJM opined the 
veteran was unemployable due to his service-connected 
disability of nervous disorder/anxiety disorder with PTSD.  
However, the Board notes that JJM was not treating the 
veteran for his psychiatric symptoms and no underlying 
treatment records were attached to or referenced in his 
opinion.  The veteran was asked to submit such records 
pursuant to the November 2005 Board Remand.  However, he 
failed to provide the requested information.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist is by no means a one-way street, and 
a veteran's obligation to provide certain facts, in this case 
by submission of an authorized consent form to obtain private 
medical records and/or the records themselves, is not an 
impossible or onerous task. See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Moreover, the Board is not required to 
accept doctor's opinions that are based upon the appellant's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  

Upon VA examination in December 2005, the examiner noted that 
JJM, D.O., did not treat the veteran for psychiatric 
problems.  The examiner further indicated that there was no 
evidence that the veteran was exposed to combat or suffered 
other trauma in the Air Force making the basis for the 
diagnosis of PTSD very difficult to understand.  The veteran 
denied any hospitalizations for his anxiety disorder.  The 
veteran indicated that he did not leave his job at LIRR due 
to psychiatric problems, but for back pain associated with 
disc problems in his back and neck, as well as carpal tunnel 
syndrome.  The veteran denied a history of violence or 
assaultiveness. He indicated that he had regular contact with 
his two sons.  The veteran stated that his medications, 
alprazolam and sertraline, were moderately helpful in 
relieving his anxiety and in improving his mood.

The veteran complained of difficulty with short term memory 
and concentration.  He indicated his symptoms were mild, 
occurring several times a week, and resulting in some social 
withdrawal and argumentativeness.  The veteran did not 
attribute his retirement or subsequent unemployment to his 
psychiatric symptoms; although he felt that his impaired 
concentration and irritability would probably make work 
difficult.  

Mental status examination showed the veteran to be casually 
dressed and appropriately groomed.  The veteran was alert and 
oriented in all spheres.  He made eye contact and displayed 
behavior appropriate to the interview setting.  His mood was 
mildly anxious.  Affect was congruent with thought content.  
The veteran denied homicidal and suicidal ideation.  There 
was no impairment of communication or thought process.  The 
veteran's speech was spontaneous and of normal rate and 
rhythm.  His thinking was relevant, somewhat circumstantial 
but generally logical, goal oriented, and without evidence of 
formal thought disorder.  The veteran denied hallucinations 
and delusions.  He indicated that he was able to maintain 
personal hygiene, management of finances, and other 
activities of daily living.  The veteran denied panic 
attacks, phobias, obsessive thought, or rituals that 
interfered with functioning, although he described some 
checking and one or two possible panic attacks in the last 
four years.  Long and short term recall were inconsistent.  
Concentration was impaired, but adequate for the purposes of 
examination.  Judgment and insight were present.  

The examiner concluded there was no basis in either the 
interview or in the veteran's medical records to support a 
diagnosis of PTSD.  The veteran's depressive symptoms, 
exacerbated by his mother's death in 2003, were moderately 
improved since examination in 2001 but continued to reflect 
the previously diagnosed GAD.  However, the examiner found 
the connection between the veteran's current anxiety and in-
service symptoms to be tenuous.  The veteran was diagnosed 
with anxiety disorder, not otherwise specified (NOS), 
representing a continuation of the previously diagnosed GAD 
and depressive disorder NOS, at least as likely as not a 
continuation of the veteran's anxiety disorder NOS.  He was 
assigned a GAF of 60 reflecting only moderate symptoms, to 
include irritability, disturbed sleep patterns, social 
withdrawal, impaired concentration, and time limited periods 
of depression and tearfulness.

There is no question that the veteran's social adaptability 
is moderately impaired, as indicated by the evidence set 
forth above.  There is also some evidence that if the veteran 
were not receiving disability retirement from LIRR, the 
veteran's high levels of anxiety, poor concentration, lack of 
motivation, and depression would make employment involving 
contact with the public or in an occupation requiring 
sustained attention problematic.  See VA Examination Report 
dated in July 2001.  However, the objective medical evidence 
of record does not support a finding of impairment that rises 
to the level of warranting a 70 percent evaluation.  
38 C.F.R. § 4.130.  

There is no evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  The veteran's difficulty in adapting to stressful 
circumstances (including work or a work like setting) and his 
social isolative behavior or in other words, an inability to 
establish and maintain effective relationships are reflected 
in the current 50 percent rating. 

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
anxiety disorder and its effect on earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
At present, however, there is no basis for assignment of an 
evaluation, other than that noted above.  

With regard to whether to grant an increased evaluation on 
the basis of the criteria for assignment of an extraschedular 
evaluation, the Court has held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation & Pension 
Service might consider exceptional or unusual. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In the unusual case 
where the schedular evaluation is found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
impairment in the average earning capacity due exclusively to 
the service-connected disability or disabilities. 38 C.F.R. § 
3.321(b)(1).

The Board finds no evidence that the veteran's anxiety 
disorder, presented such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b). The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1. 

The schedular evaluation in this case was not inadequate. 
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not offered any objective 
evidence of any symptoms due to anxiety disorder, which would 
render impractical the application of the regular schedular 
standards.  The veteran's anxiety disorder has not required 
frequent inpatient hospitalization or by itself markedly 
interfered with employment.  The Board notes the veteran 
maintains that he retired from LIRR due to a disability 
stemming from disc problems in his neck and back.  Thus, the 
Board concludes that referral of this case for consideration 
of an extraschedular rating is not warranted.  See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II. Entitlement to TDIU

The veteran filed an application for TDIU in May 2001.  He 
indicated that his service-connected nervous condition 
prevented him from securing or following any substantially 
gainful occupation.  His application revealed that he last 
worked as a conductor in October 2000.  He indicated that he 
became too disabled to work in September 2000.  The veteran 
stated that he completed four years of high school.  He 
denied having been under a doctor's care and/or hospitalized 
within the 12 months previous to his application.  The 
veteran remarked that he had recently retired with a 
disability from LIRR, for reasons to include hearing loss, 
herniated discs in his neck and back, and carpal tunnel 
syndrome.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met. Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341. Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is in receipt of service connection 
for: anxiety disorder, 50 percent disabling; acne vulgaris, 0 
(zero) percent disabling; and residuals of a left ankle 
sprain, 0 (zero) percent disabling.  Under 38 C.F.R. § 4.25, 
the veteran's disabilities are combined based upon the 
combined rating table, to give him a combined rating of 50 
percent.  

As discussed above, the Board has determined that the 
service-connected anxiety does not meet the criteria for a 
disability evaluation in excess of 50 percent under 
Diagnostic Code 9400.  See 38 C.F.R. § 4.130, Diagnostic Code 
9400 (2006).

In addition, the Board notes that the veteran does not 
content and the evidence does not show that the service 
connected acne is characterized by eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  The acne is also not characterized by 
dermatitis or eczema with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (as effective prior 
to and as of August 30, 2002).  In sum, although the veteran 
had active facial acne during service, the evidence of 
record, including the latest VA treatment records dated in 
2006, does not show that he currently suffers from active 
facial acne.  

Similarly, the veteran does not contend and the evidence does 
not show, including the latest VA treatment records dated in 
2006, that the service connected residuals of left ankle 
sprain are currently characterized by moderate limitation of 
motion, and thus, this disability does not meet the criteria 
for the assignment of a compensable evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006).

For the foregoing reasons, the Board finds that the veteran 
does not meet the specific percentage requirements of 
38 C.F.R. § 4.16(a).  And, having failed to meet the 
objective criteria of 38 C.F.R. § 4.16(a), it then becomes 
necessary to consider the veteran's claim under § 4.16(b) 
subjective criteria.  It is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  Id.

The issue is then whether the veteran's service connected 
disabilities, as previously noted, preclude him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder to include, VA outpatient treatment records dated 
between 2001 and 2006, reports of VA examination dated 
between 1973 and 2006, and private medical records from JJM, 
D.O., and a DAV physician's questionnaire, were reviewed in 
support of the veteran's claim.  Though the July 2001 VA 
examiner indicated the veteran's high levels of anxiety, poor 
concentration, lack of motivation, and depression would make 
employment involving contact with the public or in an 
occupation requiring sustained attention problematic, he did 
not conclude the veteran was unemployable.  

While the Board notes that a January 2004 DAV physician's 
questionnaire indicated that the veteran was unemployable due 
to a service-connected psychiatric condition, it was the 
physician's opinion that the veteran had PTSD.  Service-
connection is not currently in effect for PTSD.  Moreover, 
despite a diagnosis of PTSD rendered upon VA examination in 
October 1998, VA examiners in July 2001 and December 2005 
found no basis for the PTSD diagnosis.  Specifically, the 
December 2005 VA examiner concluded there was no basis in 
either the interview or in the veteran's medical records to 
support a diagnosis of PTSD.

In an August 2004 letter, the veteran's private osteopath, 
JJM, D.O., opined the veteran was unemployable due to his 
service-connected disability of nervous disorder/anxiety 
disorder with PTSD.  However, as previously noted, JJM was 
not treating the veteran for his psychiatric symptoms and no 
underlying treatment records were attached to or referenced 
in his opinion.  The veteran was asked to submit such records 
pursuant to the November 2005.  However, he failed to provide 
the requested information.  The December 2005 VA examiner 
also noted that JJM, D.O., did not treat the veteran for 
psychiatric problems.  The examiner further indicated that 
there was no evidence that the veteran was exposed to combat 
or suffered other trauma in the Air Force making the basis 
for the diagnosis of PTSD very difficult to understand.  The 
veteran further informed the examiner that he did not leave 
his job at LIRR due to psychiatric problems, but for back 
pain associated with disc problems in his back and neck, as 
well as carpal tunnel syndrome.  Finally, the veteran did not 
attribute his retirement or subsequent unemployment to his 
psychiatric symptoms; although he felt that his impaired 
concentration and irritability would probably make work 
difficult.  

As shown by the veteran's application for TDIU, the veteran 
was able to work from 1974 to 2000 as a conductor for LIRR.  
Aside from the veteran's own contentions, there is no medical 
evidence to support his assertions of unemployability due 
solely to his service-connected disabilities.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
Shipwash, supra; Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); VAOPGPREC 6-96 (August 16, 1996).  In addition, the 
Board is required to address the issue of entitlement to TDIU 
under 38 C.F.R. § 4.16(b) again only in cases where the issue 
is expressly raised by the claimant or the record before the 
Board contains evidence that the veteran may be unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disability. Id.


As it has been determined that the veteran's service-
connected disabilities when standing alone do not render him 
unable to follow a substantially gainful occupation, referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is not necessary pursuant 
to 38 C.F.R. § 3.321(b)(1); Floyd, supra; Bagwell, supra.  
Accordingly, the veteran's claim for entitlement to TDIU is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
Gilbert, 1 Vet. App at 54.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for anxiety disorder is denied.

Entitlement to TDIU is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


